PER CURIAM.
After carefully considering the entire record in this case and the argument of counsel, we have reached the follow^ ■ing conclusions: '
1. The order made appointing a receiver of the property shown by the ancillary bill to be held and claimed adversely by Julia M. Dixon should be reversed, and the receiver, Fred. R. Martin, directed to surrender to her all of said property, and all property taken ■from her possession by authority of said order.
2. The order, made without bond, so far as it appoints a receiver •of the property held and claimed by the bankrupt, Asa N. Beach, individually or as a member of a firm, should be reversed, and all •of said property held by the receiver should be surrendered by the receiver to said Beach.
3. The order directing a sale of parts of said property should be reversed. Where parts of said property claimed by Julia M. Dixon have been sold by the receiver, and purchased and paid for in cash by her, the receiver should be directed to return the money ■so paid to her, and she allowed to retain possession of the property •as original claimant in adverse possession, and not as purchaser at the sale.
4. The sixty-ninth! section of the bankrupt law provides a mode ■of protecting the alleged bankrupt’s estate pending the adjudication •of an involuntary bankrupt, and, upon a compliance with the provisions of that section, the bankruptcy court can deal with the property of said Asa N. Beach through seizure by the marshal; or, under the court’s general equity powers, the court can otherwise protect the property by the appointment of a receiver, or through an injunction.
5. On the facts alleged in the ancillary bill, an order on motion and notice may be made by the bankruptcy court restraining and enjoining Julia M. Dixon from disposing of or removing or incumbering any of the property described in the ancillary bill until the trial of the issue joined on the petition in involuntary bankruptcy against Asa N. Beach, and, if said Asa N. Beach be adjudged a bankrupt, •then until a trustee can be appointed and authorized to proceed adversely against the said Julia M. Dixon to recover all property of Asa N. Beach alleged to be fraudulently held by her.
6. The respondents herein, the Macon Grocery Company, Inman, Smith & Co., and J. Reginstein are taxed with the costs in this court, and with the costs of the proceedings on ancillary bill to appoint a •receiver, and with the costs of the receivership, including the com*145pensation of the receiver and his expenses, to be ascertained and allowed by direction of the district court.
Reversed.